                                           Case 3:19-cv-00518-JLS-MDD Document 1 Filed 03/19/19 PageID.1 Page 1 of 9


                                           HYDE & SWIGART, APC
                                       1
                                           Yana A. Hart, Esq. (SBN: 306499)
                                       2   yana@westcoastlitigation.com
                                           2221 Camino Del Rio South, Suite 101
                                       3
                                           San Diego, CA 92108
                                       4   Telephone: (619) 233-7770
                                           Fax: (619) 297-1022
                                       5
                                       6   LAW OFFICE OF DANIEL G. SHAY
                                           Daniel G. Shay, Esq. (SBN: 250548)
                                       7
                                           danielshay@tcpafdcpa.com
                                       8   409 Camino Del Rio South, Suite 101B
                                           San Diego, CA 92108
                                       9
                                           Telephone: (619) 222-7429
                                      10   Fax: (866) 431-3292
                                      11
                                           Attorneys for Plaintiff
                                      12   Jeremy Crooks
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
                                                                UNITED STATES DISTRICT COURT
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14                      SOUTHERN DISTRICT OF CALIFORNIA
                                      15
                                             JEREMY CROOKS,                        Case No:    '19CV518 JLS NLS
                                      16
                                      17                                           Complaint for Damages for
                                                                 Plaintiff,        Violations of:
                                      18     v.
                                      19
                                                                                     (1) The Fair Credit Reporting
                                      20                                                 Act, 15 U.S.C. § 1681 et
                                      21     EXPERIAN                                    seq.;
                                             INFORMATION                             (2) Negligence
                                      22     SOULTIONS, INC.
                                      23
                                                                                   Jury Trial Demanded
                                      24                         Defendant.
                                      25
                                      26
                                      27
                                      28

                                           COMPLAINT                                                            PAGE 1
                                           Case 3:19-cv-00518-JLS-MDD Document 1 Filed 03/19/19 PageID.2 Page 2 of 9


                                                                              INTRODUCTION
                                       1
                                       2   1.   Jeremy Crooks (“Plaintiff”) brings this action to challenge the actions of
                                       3        Defendant Experian Information Solutions, Inc. (“Defendant”), for willfully
                                       4        violating the Fair Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”).
                                       5        Plaintiff makes these allegations on information and belief, with the exception

                                       6        of those allegations that pertain to Plaintiff, or to his counsel, which Plaintiff
                                                alleges on personal knowledge.
                                       7
                                           2.   Defendant is a “consumer reporting agency” under the FCRA that provides
                                       8
                                                consumers with their credit reports. The FCRA-governed content of these
                                       9
                                                credit reports is determined by the secretion of consumer reporting agencies
                                      10
                                                such as Defendant. Defendant continuously misrepresents the source of the
                                      11
                                                public record information (such as bankruptcies and civil judgments)
                                      12
                                                Defendant publishes on credit reports (“Public Record Information”) in order
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
                                                to circumvent costs associated with purchasing the records from the actual
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14        source in violation of 15 U.S.C. § 168lg(a)(2).
                                      15   3.   Defendant works closely with vendors such as LexisNexis to obtain the Public
                                      16        Record Information, then Defendant represents on credit reports, that the
                                      17        Public Record Information originated from a public record such as a court or
                                      18        government entity, rather than the actual source, which is LexisNexis or
                                      19        another vendor.
                                      20   4.   This practice deceives consumers and limits consumers’ access to the true
                                      21        source of Public Record Information, therefore preventing consumers from
                                      22        directly addressing the true source of Public Record Information in order to
                                      23        ameliorate any errors if they should occur.

                                      24   5.   While many violations are described below with specificity, this Complaint
                                                alleges violations of the statute cited in its entirety.
                                      25
                                           6.   Any violations by Defendant was knowing, willful, and intentional, and
                                      26
                                                Defendant did not maintain procedures reasonably adapted to avoid any such
                                      27
                                                violation.
                                      28

                                           COMPLAINT                                                                      PAGE 2
                                           Case 3:19-cv-00518-JLS-MDD Document 1 Filed 03/19/19 PageID.3 Page 3 of 9



                                       1   7.    Unless otherwise indicated, the use of Defendant’s name in this Complaint
                                       2         includes all agents, employees, officers, members, directors, heirs, successors,
                                       3         assigns, principals, trustees, sureties, subrogees, representatives, and insurers
                                       4         of Defendant’s named.
                                       5                                     JURISDICTION & VENUE
                                       6   8.    Original subject matter jurisdiction is valid in this U.S. District Court for
                                       7         violations of the FCRA pursuant to 28 U.S.C. § 1331.
                                       8   9.    Venue is proper pursuant to 28 U.S.C. 15 U.S.C. § 1391(b) because Defendant,
                                       9         at all time herein mentioned, was doing business in the County of San Diego,
                                      10         State of California. Further, venue is proper in this district because Plaintiff

                                      11         resided in this district at all times herein mentioned such that a substantial part

                                      12         of the events giving rise to the claim occurred in this district.
2221 CAMINO DEL RIO SOUTH SUITE 101




                                           10.   Venue is also proper in U.S. District Court, Southern District of California,
                                      13
      HYDE & SWIGART, APC




                                                 pursuant to 28 U.S.C. § 1391(b) because Defendant is deemed to reside in any
        SAN DIEGO, CA 92108




                                      14
                                                 judicial district in which it is subject to personal jurisdiction at the time the
                                      15
                                                 action is commenced, and Defendant’s contacts with this District are sufficient
                                      16
                                                 to subject it to personal jurisdiction
                                      17
                                                                          PARTIES & DEFINITIONS
                                      18
                                           11.   Plaintiff, at all times mentioned herein was a natural person, individual citizen
                                      19
                                                 and resident of the State of California, City and County of San Diego, in this
                                      20
                                                 judicial district. In addition, Plaintiff is a “consumer” as that term is defined
                                      21         by 15 U.S.C. § 1681a(c) of the FCRA.
                                      22   12.   Defendant is and at all times mentioned herein was, an FCRA-governed
                                      23         “consumer reporting agency”. Defendant is an Ohio corporation. Plaintiff
                                      24         alleges that at all times relevant herein, Defendant conducted business in the
                                      25         State of California, in the County of San Diego, within this judicial district.
                                      26   13.   The causes of action herein pertain to Plaintiff’s “consumer credit reports,” as
                                      27         defined by 15 U.S.C. § 1681a(d)(1) of the FCRA, in that inaccurate
                                      28         misrepresentations of Plaintiff’s information was made via written, oral, or

                                           COMPLAINT                                                                        PAGE 3
                                           Case 3:19-cv-00518-JLS-MDD Document 1 Filed 03/19/19 PageID.4 Page 4 of 9



                                       1         other communication of information by a consumer credit reporting agency,
                                       2         which is used or is expected to be used, or collected in whole or in part, for the
                                       3         purpose of serving as a factor in establishing Plaintiff’s eligibility for, among

                                       4         other things, credit to be used primarily for personal, family, or household

                                       5         purposes, and employment purposes.
                                                                         FACTUAL ALLEGATIONS
                                       6
                                           14.   Defendant selectively decides which information to provide to consumers that
                                       7
                                                 request the FCRA governed information in Defendant’s possession and which
                                       8
                                                 information it will hide from consumers. Defendant withholds certain
                                       9
                                                 information in order to minimize its compliance costs and to avoid customer
                                      10
                                                 service inquiries directed at them and its business partners or private vendors.
                                      11
                                                 As mentioned above, these private vendors and/or business partners include
                                      12
                                                 companies like LexisNexis, a third party that sells public record information
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
                                                 to Defendant and then, in turn, processes disputes regarding that public record
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14         information via the "ACDV" system.
                                      15   15.   Defendant misrepresents the source of consumers’ bankruptcy Public Record
                                      16         Information by falsely stating that a given courthouse is the source of the
                                      17         Public Record Information, while affirmatively hiding the true source of the
                                      18         Public Record Information.
                                      19   16.   Defendant does not obtain its Public Record Information about bankruptcies
                                      20         form courthouses or actual government entities.
                                      21   17.   Defendant obtains information about bankruptcies, court judgments, and liens
                                      22         from private vendors such as LexisNexis.
                                      23   18.   The Public Record Information provided on Plaintiff’s credit reports by

                                      24         Defendant is not the actual court record and did not come from the court,
                                                 rather, it is an abbreviated version of the Public Record Information, which
                                      25
                                                 does not contain all the information in actual public records such as those of
                                      26
                                                 courthouses or the government. This leads to a large number of mistakes
                                      27
                                      28

                                           COMPLAINT                                                                       PAGE 4
                                           Case 3:19-cv-00518-JLS-MDD Document 1 Filed 03/19/19 PageID.5 Page 5 of 9



                                       1         reflected in the Public Record Information on consumers’ credit reports
                                       2         generated by Defendant.
                                       3   19.   The mistakes in consumer credit reports are seen by anyone that requests that

                                       4         consumer’s file, and oftentimes cause injury to that consumer.

                                       5   20.   The FCRA requires credit reporting agencies including Defendant to “clearly
                                                 and accurately disclose to the consumer the sources of the information” in the
                                       6
                                                 consumer’s credit report under15 U.S.C. § 1681g(a)(2).
                                       7
                                           21.   It is imperative that consumers know the true source of the Public Record
                                       8
                                                 Information in their credit reports and have the ability to directly address the
                                       9
                                                 true source of Public Record Information in order to ameliorate any mistakes
                                      10
                                                 in the Public Record Information on credit reports.
                                      11
                                           22.   On or around March 28, 2018, Plaintiff checked his credit report using
                                      12
                                                 Defendant’s services and the Public Record Information listed the source of
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13         both Plaintiff’s Chapter 7 bankruptcy information as “US BKPT CT CA San
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14         Diego; 940 Front St RM 5N26, San Diego, CA 92101; Address identification
                                      15         number 0182219617” rather than LexisNexis or another third-party vendor—
                                      16         the actual source of the information.
                                      17   23.   On March 1, 2019, Plaintiff formally disputed the inaccurate information with
                                      18         Experian and is currently awaiting Experian’s response.
                                      19   24.   Defendant’s practice of deceiving consumers and limiting their access to the
                                      20         true source of Public Record Information ultimately led to the inaccurate
                                      21         reporting Plaintiff’s credit report and prevented Plaintiff from being able to
                                      22         address the errors within his credit report.

                                      23   25.   Defendant did not obtain its Public Record Information concerning Plaintiff
                                                 from the California Federal Court. It would be far too costly and cumbersome
                                      24
                                                 for Defendant to obtain that information directly from the court, if it is even
                                      25
                                                 possible.
                                      26
                                      27
                                      28

                                           COMPLAINT                                                                     PAGE 5
                                           Case 3:19-cv-00518-JLS-MDD Document 1 Filed 03/19/19 PageID.6 Page 6 of 9



                                       1   26.   Bankruptcy courts have converted to electronic files and filing and now use
                                       2         ECF and PACER. The bankruptcy courts do not have paper files for all the
                                       3         bankruptcies that can be pulled to gather public record information.

                                       4   27.   Defendant obtained its Public Record Information concerning Plaintiff from

                                       5         one of its private vendors and/or business partners such as LexisNexis that
                                                 most likely obtains the information from PACER and then processes and
                                       6
                                                 organizes the information, so Defendant or LexisNexis can pair the
                                       7
                                                 information with consumer files.
                                       8
                                           28.   Defendant never identified LexisNexis or any other vendor as the source of the
                                       9
                                                 public record information that makes its way into the consumer credit files that
                                      10
                                                 it sells, or any of the other less publicized marketing or risk assessment
                                      11
                                                 databases that it maintains.
                                      12
                                           29.   Defendant unambiguously deprived Plaintiff of the true source of the valuable
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13         Public Record Information, in violation of the FCRA.
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14   30.   At all times during the aforementioned actions, there was in full force and
                                      15         effect the following obligations pertaining to Defendant, pursuant to 15 U.S.C.
                                      16         § 1681g(a)(2):
                                      17                  Every consumer reporting agency shall, upon request, and
                                      18                  subject to section 1681h(a)(1) of this title, clearly and
                                                          accurately disclose to the consumer: The sources of the
                                      19
                                                          information; except that the sources of information acquired
                                      20                  solely for use in preparing an investigative consumer report
                                                          and actually used for no other purpose need not be disclosed:
                                      21
                                                          Provided, That in the event an action is brought under this
                                      22                  subchapter, such sources shall be available to the plaintiff
                                                          under appropriate discovery procedures in the court in which
                                      23
                                                          the action is brought.
                                      24
                                      25   31.   At all times during the aforementioned actions, there was in full force and
                                                 effect the following obligations pertaining to Defendant, pursuant to 15 U.S.C.
                                      26
                                                 § 1681e(b) of the FCRA:
                                      27
                                      28

                                           COMPLAINT                                                                     PAGE 6
                                           Case 3:19-cv-00518-JLS-MDD Document 1 Filed 03/19/19 PageID.7 Page 7 of 9


                                                          (b) Accuracy of report. Whenever a consumer reporting
                                       1
                                                          agency prepares a consumer report it shall follow reasonable
                                       2                  procedures to assure maximum possible accuracy of the
                                                          information concerning the individual about whom the report
                                       3
                                                          relates.
                                       4
                                                                        FIRST CAUSE OF ACTION
                                       5
                                                                     FAIR CREDIT REPORTING ACT
                                       6
                                                                        15 U.S.C. § 1681 ET SEQ.
                                       7
                                           31.   Plaintiff incorporates by reference all of the above paragraphs of this
                                       8         Complaint as though fully stated herein.
                                       9   32.   The foregoing acts and omissions constitute violations of the FCRA.
                                      10   33.   As a credit reporting agency, Defendant is required to comply with 15 U.S.C.
                                      11         § 1681g(a)(2) of the FCRA.
                                      12   34.   Defendant violated 15 U.S.C. § 1681g(a)(2) by failing to clearly and
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13         accurately disclose to Plaintiff the sources that supplied any information to
      HYDE & SWIGART, APC




                                                 the credit-reporting agency about Plaintiff.
        SAN DIEGO, CA 92108




                                      14
                                      15   35.   Defendant violated 15 U.S.C. § 1681e(b) of the FCRA by maintaining the
                                      16         very inaccurate information about which it reported.

                                      17   36.   As a result of the violation of the FCRA, Plaintiff is entitled to actual damages,

                                      18         pursuant to 15 U.S.C. § 1681o(a)(1); and reasonable attorneys’ fees and costs
                                                 pursuant to 15 U.S.C. § 1681o(a)(2).
                                      19
                                           37.   As a result of the willful violation of the FCRA, Plaintiff is also entitled to
                                      20
                                                 and seeks actual damages of $100.00 to $1,000.00 per violation and such
                                      21
                                                 amount as the court may allow, pursuant to 15 U.S.C. § 1681n(a)(1)(A);
                                      22
                                                 punitive damages as the court may allow, pursuant to 15 U.S.C. § 1681n(a)(2);
                                      23
                                                 and reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1681n(a)(3).
                                      24
                                                                       SECOND CAUSE OF ACTION
                                      25
                                                                            NEGLIGENCE
                                      26
                                           38.   Plaintiff repeats, re-alleges, and incorporates by reference, all of the above
                                      27         paragraphs of this Complaint as though fully stated herein.
                                      28

                                           COMPLAINT                                                                       PAGE 7
                                           Case 3:19-cv-00518-JLS-MDD Document 1 Filed 03/19/19 PageID.8 Page 8 of 9



                                       1   39.   Defendant owed a duty of care to Plaintiff to provide Plaintiff with accurate
                                       2         and true information on her credit reports.
                                       3   40.   Defendant negligently failed to take affirmative steps to provide Plaintiff

                                       4         with accurate and true information on her credit reports.

                                       5   41.   Defendant’s conduct proximately caused injuries to Plaintiff.
                                           42.   Due to Defendant’s conduct as set forth herein, Plaintiff is entitled to actual
                                       6
                                                 damages in an amount to be established at trial.
                                       7
                                                                          PRAYER FOR RELIEF
                                       8
                                           WHEREFORE, Plaintiff prays for judgment as follows against Defendant:
                                       9
                                                                       FIRST CAUSE OF ACTION
                                      10                             FAIR CREDIT REPORTING ACT
                                      11                               15 U.S.C. § 1681 ET SEQ.
                                      12         • Actual damages pursuant to 15 U.S.C. § 1681o(a)(1);
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13         • Statutory damages of $1,000.00 per violation per month of reporting,
      HYDE & SWIGART, APC




                                                    pursuant to 15 U.S.C. § 1681n(a)(1);
        SAN DIEGO, CA 92108




                                      14
                                      15         • Punitive damages as the court may allow pursuant to 15 U.S.C. §
                                                    1681n(a)(2);
                                      16
                                                 • Injunctive relief to command Defendant to correct the information
                                      17
                                                    furnished on Plaintiff’s credit report and prohibit it from engaging in future
                                      18
                                                    violations;
                                      19
                                                 • Attorney fees and costs to maintain the instant action, pursuant to 15 U.S.C.
                                      20
                                                    §§ 1681n(a)(3) and 1681o(a)(2);
                                      21
                                                 • Any other relief the Court may deem just and proper including interest.
                                      22                               SECOND CAUSE OF ACTION
                                      23                                    NEGLIGENCE
                                      24         • As a result of Defendant’s negligence, Plaintiff is entitled to money
                                      25            damages in an amount to be proven at trial; and
                                      26         • Any and all other relief that the Cost deems just and proper.
                                      27   //

                                      28   //

                                           COMPLAINT                                                                      PAGE 8
                                           Case 3:19-cv-00518-JLS-MDD Document 1 Filed 03/19/19 PageID.9 Page 9 of 9



                                       1                                     TRIAL BY JURY
                                       2   52.   Pursuant to the Seventh Amendment to the Constitution of the United States
                                       3         of America, Plaintiff is entitled to, and demand, a trial by jury.
                                       4
                                           Date: March 19, 2019                          HYDE & SWIGART, APC
                                       5
                                       6                                              By: s/ Yana A. Hart
                                                                                         Yana A. Hart, Esq.
                                       7                                                 yana@westcoastlitigation.com
                                       8                                                 Attorneys for Plaintiff
                                       9
                                      10
                                      11
                                      12
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                           COMPLAINT                                                                    PAGE 9
